Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 6th day of June, 2013, and is effective as of April 1, 2013,
by and between NCL (Bahamas) Ltd., a company organized under the laws of Bermuda
(the “Company”), and Kevin Sheehan (the “Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Executive has been employed by the Company and its affiliates pursuant to
an Employment Agreement, effective as of November 6, 2008, by and between the
Company and the Executive and the Company and the Executive now desire to amend
and restate this Employment Agreement.

B. The Company desires to offer the Executive the benefits set forth in this
Agreement and provide for the services of the Executive on the terms and
conditions set forth in this Agreement.

C. The Executive desires to continue to be employed by the Company on the terms
and conditions set forth in this Agreement.

D. This Agreement shall govern the employment relationship between the Executive
and the Company and all of its affiliates from and after the date hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Retention. The Company does hereby agree to employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such employment, on the terms and conditions expressly set
forth in this Agreement.



--------------------------------------------------------------------------------

  1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its Chief Executive Officer and shall have the powers, authorities,
duties and obligations of management usually vested in such position for a
company of a similar size and similar nature as the Company, and such other
powers, authorities, duties and obligations commensurate with such position as
the Company’s Board of Directors (the “Board”) may assign from time to time, all
subject to the directives of the Board and the corporate policies of the Company
as they are in effect from time to time throughout the Period of Employment
(including, without limitation, the Company’s Code of Ethical Business Conduct
policy, as it may change from time to time). During the Period of Employment,
the Executive shall report directly to the Board. During the Period of
Employment, the Executive shall also be expected to perform services for
Norwegian Cruise Line Holdings Ltd., a company organized under the laws of
Bermuda (the “Parent”).

 

  1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of his abilities, and (iii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board, provided that the
Executive shall be permitted to serve on two boards of directors (or similar
bodies) during the Period of Employment, subject to the Company’s rights to
require the Executive’s resignation pursuant to the following sentence. The
Company shall have the right to require the Executive to resign from any board
or similar body (including, without limitation, any association, corporate,
civic or charitable board or similar body) which he may then serve if the Board
reasonably determines that the Executive’s service on such board or body
materially interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns.



--------------------------------------------------------------------------------

  1.4 No Breach of Contract. The Executive hereby represents to the Company
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person (as such term is defined in Section 5.5)
which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iii) the Executive is not bound
by any employment, consulting, non-compete, confidentiality, trade secret or
similar agreement (other than this Agreement) with any other Person; and
(iv) the Executive understands the Company will rely upon the accuracy and truth
of the representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

  1.5 Location. During the Period of Employment, the Executive’s principal place
of employment shall be the Company’s principal executive office as it may be
located from time to time. The Executive agrees that he will be regularly
present at the Company’s principal executive office. The Executive acknowledges
that he will be required to travel from time to time in the course of performing
Executive’s duties for the Company.

 

2. Period of Employment. The “Period of Employment” shall be a period of three
years commencing on April 1, 2013 (the “Effective Date”) and ending immediately
prior to the third anniversary of the Effective Date. On each of the first and
second anniversaries of the Effective Date, the Period of Employment shall be
automatically extended for one (1) additional year unless the parties do not
mutually agree on either such extension and any objecting party provides written
notice to the other party at least ten (10) days prior to the applicable
anniversary date (such notice to be delivered in accordance with Section 18).
The term “Period of Employment” shall include any extension thereof pursuant to
the preceding sentence. Notwithstanding the foregoing, the Period of Employment
is subject to earlier termination as provided below in this Agreement.



--------------------------------------------------------------------------------

3. Compensation.

 

  3.1 Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid biweekly or in
such other installments as shall be consistent with the Company’s regular
payroll practices in effect from time to time. The Executive’s Base Salary shall
be at an annualized rate of one million and five hundred and fifty thousand
dollars ($1,550,000.00). On each anniversary of the Effective Date during the
Period of Employment, the Base Salary shall automatically increase by 5%, so
that the Base Salary shall be equal to 105% of the Base Salary payable
immediately prior to the applicable anniversary of the Effective Date.

 

  3.2 Incentive Bonus. The Executive shall be eligible to receive an incentive
bonus for each fiscal year of the Company that occurs during the Period of
Employment (“Incentive Bonus”); provided that the Executive must be employed by
the Company at the time the Company pays the Incentive Bonus with respect to any
such fiscal year in order to be eligible for an Incentive Bonus with respect to
that fiscal year (and, if the Executive is not so employed at such time, in no
event shall he have been considered to have “earned” any Incentive Bonus with
respect to the fiscal year in question). The Executive’s target Incentive Bonus
amount for a particular fiscal year of the Company shall be equal to 100% of the
Executive’s Base Salary paid by the Company to the Executive for that fiscal
year (the “Target Bonus”); provided that the Executive’s actual Incentive Bonus
amount for a particular fiscal year shall be determined by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
based on performance objectives (which may include corporate, business unit or
division, financial, strategic, individual or other objectives) established with
respect to that particular fiscal year by the Compensation Committee.



--------------------------------------------------------------------------------

  3.3 Equity Award. As soon as practicable after the date hereof, the Parent
will grant the Executive an award of five hundred thousand
(500,000) non-qualified stock options to acquire the Parent’s ordinary shares
under the Parent’s 2013 Performance Incentive Plan (together with any successor
equity incentive plan, the “Parent Equity Plan”). On or as soon as practicable
following each anniversary of the Effective Date during the Period of
Employment, the Parent will grant the Executive an award of five hundred
thousand (500,000) non-qualified stock options to acquire the Parent’s ordinary
shares under the Parent Equity Plan. All stock options granted pursuant to this
Section 3.3 shall (i) have an exercise price equal to the closing market price
of the Parent’s ordinary shares on the date of grant, (ii) have an ordinary term
of ten (10) years (which is subject to earlier termination in accordance with
the terms of the Parent Equity Plan), (iii) subject to the Executive’s continued
employment through each vesting date, vest in four equal annual installments on
each of the first four anniversaries of the Effective Date following the date of
grant (and, for the avoidance of doubt, in the event the Period of Employment
expires immediately prior to any anniversary of an Effective Date pursuant to
Section 2, any installment of the stock options scheduled to vest on such
anniversary of the Effective Date shall vest upon the expiration of the Period
of Employment), and (iv) be subject to the terms of the Parent Equity Plan and
the option agreement in the Parent’s customary form evidencing the awards. The
number of ordinary shares subject to the stock options to be granted pursuant to
this Section 3.3 is subject to equitable and proportional adjustments to reflect
stock splits, stock dividends, mergers, combinations and similar extraordinary
corporate transactions in a manner consistent with the terms of the Parent
Equity Plan.

 

4. Benefits.

 

  4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate, on a basis generally consistent
with other top executives of the Company, in all employee pension and welfare
benefit plans and programs, all fringe benefit plans and programs and all other
benefit plans and programs (including those providing for perquisites or similar
benefits) that are made available by the Company to the Company’s top executives
generally, in accordance with the eligibility and participation provisions of
such plans and as such plans or programs may be in effect from time to time.



--------------------------------------------------------------------------------

  4.2 Supplemental Medical Care Plan. During the Period of Employment, the
Company will provide the Executive, and the Executive’s spouse and dependent
children, with a supplemental medical reimbursement plan, subject to the terms
and conditions of such plan. Reimbursement under said plan shall be limited to a
maximum of fifteen thousand dollars ($15,000) in any calendar year.

 

  4.3 Company Automobile. During the Period of Employment, the Executive shall
be eligible for an automobile or in lieu of a company automobile, a cash car
allowance of up to $2,250.00 per month to be provided by the Company, in
accordance with the Company’s policy as in effect from time to time. In the
event the Executive elects to receive a company automobile in accordance with
the Company’s policy, the Executive shall be responsible for the income tax
attributable to the Executive’s personal use of the company automobile benefits
set forth in this paragraph.

 

  4.4 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

  4.5 Vacation and Other Leave. During the Period of Employment, the Executive’s
annual rate of vacation accrual shall be four (4) weeks per year; provided that
such vacation shall accrue on a bi-weekly basis in accordance with the Company’s
regular payroll cycle and be subject to the Company’s vacation policies in
effect from time to time. The Executive shall also be entitled to all other
holiday and leave pay generally available to other executives of the Company.

 

5. Termination.

 

  5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).



--------------------------------------------------------------------------------

  5.2 Termination by the Executive. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than ninety (90) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18); provided, however, that in the case of
a Constructive Termination, the Executive may provide immediate written notice
of termination once the applicable cure period (as contemplated by the
definition of Constructive Termination) has lapsed if the Company has not
reasonably cured the circumstances that gave rise to the basis for the
Constructive Termination.

 

  5.3 Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Executive shall be entitled to the following
benefits:

(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, a
lump-sum amount within 10 days after the sixty (60) day anniversary of the
Executive’s Separation from Service equal to two times the sum of (i) his Base
Salary at the annualized rate in effect on the Severance Date and (ii) his
Target Bonus for the year in which the Severance Date occurs. Such amount is
referred to hereinafter as the “Severance Benefit.”

(ii) The Company shall provide the Executive and his eligible dependents
continued medical and dental coverage on substantially the same terms and
conditions then generally provided to active employees of the Company (including
the terms requiring employees to pay a portion of the applicable premiums)
commencing with the day following the day on which the Executive’s Separation
from Service occurs and continuing until the earlier of (A) the end of the month
in which the Executive attains the age of 65, (B) the date of the Executive’s
death, (C) the date the Executive becomes eligible for Medicare benefits under
the Social Security Act or (D) the date the Executive becomes eligible for
coverage under the health plan of a future employer, provided that to the extent
such



--------------------------------------------------------------------------------

medical or dental coverage cannot reasonably be provided under the Company’s
plans for any particular month in such period and the Company cannot or does not
make other arrangements to provide such coverage, the Company shall pay the
Executive a cash amount in such month equal to the Company’s cost of providing
such coverage for such month. Such continued medical and dental coverage shall
only be provided to the Executive and/or any of his covered dependents during
periods of time that they are residing in the United States.

(c) If, during the Period of Employment, the Executive’s employment with the
Company is terminated by the Company without Cause or as a result of a
Constructive Termination, then the Executive shall be entitled to receive
(1) full accelerated vesting of all then outstanding and unvested stock options
granted to the Executive pursuant to Section 3.3 and (2) the same accelerated
vesting rights with respect to the Executive’s unvested units in NCL Corporation
Ltd. specified in the version of this Employment Agreement that was effective as
of November 6, 2008.

(d) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 of this Agreement at any
time, from and after the date of such breach and not in any way in limitation of
any right or remedy otherwise available to the Company, the Executive will no
longer be entitled to, and the Company will no longer be obligated to pay, any
remaining unpaid portion of the Severance Benefit or to any continued
Company-paid or reimbursed coverage pursuant to Section 5.3(b)(ii); provided
that, if the Executive provides the release contemplated by Section 5.4, in no
event shall the Executive be entitled to a Severance Benefit payment of less
than $5,000, which amount the parties agree is good and adequate consideration,
in and of itself, for the Executive’s release contemplated by Section 5.4.

(e) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; or (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage.



--------------------------------------------------------------------------------

  5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive to
pay the Severance Benefit pursuant to Section 5.3(b) or under 5.3(c) or any
other obligation to accelerate vesting of any equity-based award in connection
with the termination of the Executive’s employment, the Executive shall, upon or
promptly following his last day of employment with the Company (and in any event
within twenty-one (21) days following the Executive’s last day of employment, or
such longer period of time as may be required under applicable law), execute a
general release agreement in substantially the form of Exhibit A (with such
amendments that may be necessary to ensure the release is enforceable to the
fullest extent permissible under then applicable law), and such release
agreement shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law.

(b) The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Company and the Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement. All amounts
paid to the Executive pursuant to Section 5.3 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages. The
Executive agrees to resign, on the Severance Date, as an officer and director of
the Company and any Affiliate of the Company, and as a fiduciary of any benefit
plan of the Company or any Affiliate of the Company, and to promptly execute and
provide to the Company any further documentation, as requested by the Company,
to confirm such resignation.

 

  5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

(ii) any Incentive Bonus payable pursuant to Section 3.2 with respect to any
fiscal year in the Period of Employment preceding the fiscal year in



--------------------------------------------------------------------------------

which the Severance Date occurs, if the Company had paid bonuses generally with
respect to such fiscal year on or prior to the Severance Date but had not
previously paid any Incentive Bonus due to the Executive with respect to such
fiscal year; and

(iii) any reimbursement due to the Executive pursuant to Section 4.4 for
expenses reasonably incurred by the Executive on or before the Severance Date
and documented and pre-approved, to the extent applicable, in accordance with
the Company’s expense reimbursement policies in effect at the applicable time.

(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. For purposes of clarity and without
limiting the generality of the foregoing, the term “Affiliate” includes any
Person that meets the definition of “Affiliate” and is, directly or indirectly
through any other Person, engaged in the Business (as such term is defined in
Section 6.2) if that Person is controlled by Apollo Global Management, LLC or
any of its affiliated funds or Genting HK and its affiliates. However, any
Person that would not otherwise be an Affiliate of the Company but for its
ownership by Apollo Global Management, LLC or any of its affiliated funds shall
not be considered an Affiliate if such Person is not, directly or indirectly
through any other Person, engaged in the Business (as such term is defined in
Section 6.2).

(c) As used herein, “Cause” shall mean, as reasonably determined by a majority
of the Board (excluding the Executive, if he is then a member of the Board),
following a reasonable opportunity for the Executive to be heard on the issues,
based on the information then known to it, that one or more of the following has
occurred:

(i) the Executive has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction), other than (x) through vicarious liability
not related to the Company or any of its Affiliates or (y) a vehicular felony;

(ii) the Executive has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his duties hereunder;

(iii) the Executive willfully fails to perform or uphold his duties under this
Agreement and/or willfully fails to comply with reasonable directives of the
Board, in either case after there has been delivered to the Executive



--------------------------------------------------------------------------------

a written demand for performance from the Company and the Executive fails to
remedy such condition(s) within thirty (30) days of receiving such written
notice thereof; or

(iv) any material breach by the Executive of the provisions of Section 6, or any
material breach by the Executive of any other contract he is a party to with the
Company or any of its Affiliates.

(d) As used herein, “Constructive Termination” shall mean a resignation by the
Executive after the occurrence (without the Executive’s consent) of any one or
more of the following conditions:

(i) a material diminution in the Executive’s rate of Base Salary or other
material failure to provide the compensation due to the Executive pursuant to
this Agreement;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities, or any change in lines of reporting such that the Executive no
longer reports directly and exclusively to the Board as contemplated by
Section 1.2;

(iii) a material change in the geographic location of the Executive’s principal
office with the Company (for this purpose, in no event shall a relocation of
such office to a new location that is not more than fifty (50) miles from the
current location of the Company’s executive offices constitute a “material
change”); or

(iv) a material breach by the Company of this Agreement;

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for a Constructive Termination unless both (x) the
Executive provides written notice to the Company of the condition claimed to
constitute grounds for a Constructive Termination within sixty (60) days of the
initial existence of such condition(s) (such notice to be delivered in
accordance with Section 18), and (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Executive’s
employment with the Company shall not constitute a Constructive Termination
unless such termination occurs not more than one hundred and twenty (120) days
following the initial existence of the condition claimed to constitute grounds
for a Constructive Termination.

(e) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.



--------------------------------------------------------------------------------

(f) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive by the Company without Cause (and other than due to Executive’s
death or in connection with a good faith determination by the Board that the
Executive has a Disability), or (ii) a Constructive Termination.

(g) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(h) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

  5.6. Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and the
basis of any termination by the Company for Cause or by the Executive as a
Constructive Termination.

 

  5.7 Section 409A.

(a) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) until the earlier of (i) the date which is six (6) months
after his Separation from Service for any reason other than death, or (ii) the
date of the Executive’s death. The provisions of this paragraph shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A of the Code. For purposes of clarity, the six
(6) month delay shall not apply in the case of severance pay contemplated by
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the extent of the limits set
forth therein. Any amounts otherwise payable to the Executive upon or in the six
(6) month period following the Executive’s Separation from Service that are not
so paid by reason of this Section 5.7(a) shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after the Executive’s Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of the Executive’s death).

(b) To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall



--------------------------------------------------------------------------------

be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to Section 5.3(b)(ii) and Section 4 are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.

(c) This Agreement is intended to comply with the requirements of Section 409A
of the Code and shall be interpreted consistent with this intent so as to avoid
the imputation of any tax, penalty or interest pursuant to Section 409A of the
Code.

 

  5.8 Possible Limitation of Benefits in Connection with a Change in Control.
Notwithstanding anything contained in this Agreement to the contrary, if
following a change in ownership or effective control or in the ownership of a
substantial portion of assets (in each case, within the meaning of Section 280G
of the Code), the tax imposed by Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”) applies to any payments, benefits and/or
amounts received by the Executive pursuant to this Agreement or otherwise,
including, without limitation, any acceleration of the vesting of outstanding
stock options or other equity awards (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Executive is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash payments under this Agreement, then by reducing
or eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The provisions of this
Section 5.8 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.



--------------------------------------------------------------------------------

6. Protective Covenants.

 

  6.1 Confidential Information; Inventions.

(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company. The Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under his control. Notwithstanding the
foregoing, the Executive may truthfully respond to a lawful and valid subpoena
or other legal process, but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought, and shall assist the Company and such counsel in resisting or otherwise
responding to such process.

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
businesses, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning
(i) the business or affairs of the Company (or such predecessors), (ii) products
or services, (iii) fees, costs and pricing structures, (iv) designs,
(v) analyses, (vi) drawings, photographs and reports, (vii) computer software,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) data bases, (x) accounting and business
methods, (xi) inventions, devices, new developments, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published (other than a disclosure by the Executive in breach of this Agreement)
in a form generally available to the public prior to the date the Executive
proposes to disclose or use such information. Confidential Information will not
be deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether



--------------------------------------------------------------------------------

patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date or that he may
discover, invent or originate during the Period of Employment or at any time
prior to the Severance Date, shall be the exclusive property of the Company and
its Affiliates, as applicable, and Executive hereby assigns all of Executive’s
right, title and interest in and to such Work Product to the Company or its
applicable Affiliate, including all intellectual property rights therein.
Executive shall promptly disclose all Work Product to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its (or any of its Affiliates’, as
applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of its
Affiliates’, as applicable) rights therein. The Executive hereby appoints the
Company as his attorney-in-fact to execute on his behalf any assignments or
other documents deemed necessary by the Company to protect or perfect the
Company, the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.



--------------------------------------------------------------------------------

  6.2 Restriction on Competition. The Executive acknowledges that, in the course
of his employment with the Company and/or its Affiliates and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other Confidential
Information concerning the Company, its Affiliates and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company or any of its Affiliates during the
twelve months following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its Affiliates’ trade secrets
and Confidential Information. Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and Confidential Information, and to
protect such trade secrets and Confidential Information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of twelve months after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States and elsewhere in the world
where the Company and its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or at any time
during the twelve month period following the Severance Date competes, with the
Company or any of its Affiliates in the provision of travel services, including,
without limitation, travel services related to the cruise ship industry (the
“Business”). Nothing herein shall prohibit the Executive from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation.

 

  6.3 Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twenty four months after the Severance Date, the
Executive will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.



--------------------------------------------------------------------------------

  6.4 Non-Solicitation of Customers. During the Period of Employment and for a
period of twelve months after the Severance Date, the Executive will not
directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Executive will not otherwise interfere with, disrupt or attempt to
disrupt the business relationships, contractual or otherwise, between the
Company or any Affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.

 

  6.5 Understanding of Covenants. The Executive represents that he (i) is
familiar with and has carefully considered the foregoing covenants set forth in
this Section 6 (together, the “Restrictive Covenants”), (ii) is fully aware of
his obligations hereunder, (iii) agrees to the reasonableness of the length of
time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conduct
business throughout the continental United States and the rest of the world,
(v) agrees that the Restrictive Covenants are necessary to protect the Company’s
and its Affiliates’ confidential and proprietary information, good will, stable
workforce, and customer relations, and (vi) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the Business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 

  6.6

Enforcement. The Executive agrees that the Executive’s services are unique and
that he has access to Confidential Information and Work Product. Accordingly,
without limiting the generality of Section 17, the Executive agrees that a
breach by the Executive of any of the covenants in this Section 6 would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation



--------------------------------------------------------------------------------

  upon all other remedies the Company may have under this Agreement, at law or
otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6. The Executive
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.

 

7. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

8. Successors and Assigns.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

9. Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

10. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.



--------------------------------------------------------------------------------

11. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

12. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13. Entire Agreement; Legal Effect. This Agreement (the “Integrated Document”)
embodies the entire agreement of the parties hereto respecting the matters
within its scope. The Integrated Document supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bear upon the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into the Integrated Document, and to the
extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.

 

14. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.



--------------------------------------------------------------------------------

15. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

17. Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

18. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:

NCL (Bahamas) Ltd.

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4101

Attn: Board of Directors

if to the Executive, to the address most recently on file in the payroll records
of the Company.



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

20. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY” NCL (Bahamas), Ltd. a company organized under the laws of Bermuda By:
 

/s/ George Chesney

Name:   George Chesney Title:   Senior Vice President   Corporate Human
Resources “EXECUTIVE”

/s/ Kevin Sheehan

Kevin Sheehan  

Approved as to Form

/s/ Daniel S. Farkas

NCL Legal Department

 

 

Approved as to Content

By:  

/s/ George Chesney

 

Approved by Finance

By:  

/s/ Wendy A. Beck